Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 19 January 2022.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…flushing the current physical page from the buffer to the non-volatile  memory; writing a remainder of the data to available portions of a next physical  page in the page stripe to obtain a partially filled physical page, wherein a second physical page of the page stripe comprises parity information for the first part of the data and the remainder of the data in the partially filled physical page; and providing power-loss protection only to the partially filled physical page and the second physical page which indicates parity information for partially filled data of the page stripe without providing power-loss protection to the flushed current physical page and any unfilled physical pages in the page stripe.”
 
[Claims 2-7 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

 (Claim 8) “…flushing the current physical page from the buffer to the non-volatile  memory; writing a remainder of the data to available portions of a next physical page 
 
[Claims 9-14 indicated allowable by virtue of depending from and incorporating the subject matter of claim 8.]

(Claim 15) “…a buffer-flushing unit configured to flush the current physical page from the buffer to the non-volatile memory; wherein the buffer-writing unit is further configured to write a remainder of the data to available portions of a next physical page in the page stripe to obtain a partially filled physical page, wherein a second physical page of the page stripe comprises parity information for the first part of the data and the remainder of the data in the partially filled physical page; and a power loss-protecting unit configured to provide power-loss protection only to the partially filled physical page and the second physical page which indicates parity information for the page stripe without providing power-loss protection to the flushed current physical page and any unfilled physical pages in the page stripe.”
 
[Claims 16-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 15.]

Applicants’ arguments filed 19 January 2022 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137